Citation Nr: 0942346	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for the Veteran's 
service-connected left wrist carpal tunnel syndrome, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the Veteran's 
service-connected right wrist carpal tunnel syndrome, 
currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1987 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in October 2004, and 
a substantive appeal was received in December 2004.  In her 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for April 2008, but the Veteran 
cancelled her hearing in writing in April 2008 and requested 
that her claim proceed directly to the Board for 
adjudication.  Thus, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d).

The Board notes that several other issues were listed in the 
October 2004 statement of the case; however, the Veteran 
withdrew those claims in an April 2006 statement.

The TDIU issue has not yet been adjudicated by the RO.  This 
issue is further addressed in the following remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that her bilateral carpal tunnel syndrome 
warrants higher ratings.  Review of the claims file reveals 
several medical reports in which examiners describe the 
disabilities as mild.  However, certain reports include 
clinical findings and observations as to the impact on 
certain daily activities as more severe.  In other words, the 
medical evidence appears to be inconsistent to some degree.  
Moreover, certain medical records appear to refer to other 
problems such as rheumatoid arthritis and fibromyalgia.  

The Veteran's representative has directed the Board's 
attention to certain medical documentation which appears to 
describe the Veteran as unemployable due to the carpal tunnel 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) appears to have held that, when 
evidence of unemployability is presented in an increased 
rating case, the issue of whether a total disability rating 
based on individual unemployability due to service-connected 
disabilities will be assigned is part of the increased rating 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU. Id. at 451.  Therefore, the TDIU 
claim should be addressed on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
appropriate notice under the Veterans 
Claims Assistance Act of 2000 with 
regard to the TDIU issue.  

2.  The RO should undertake appropriate 
development with regard to the TDIU 
issue, to include action to ascertain 
the Veteran's educational and 
occupational history. 

3.  The Veteran should then be 
scheduled for an appropriate VA 
examination by a medical doctor for the 
purpose of ascertaining the severity of 
the bilateral carpal tunnel syndrome.  
It is imperative that the claims file 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
Examination findings should be reported 
to allow for application of VA rating 
criteria.  If possible, the examiner 
should distinguish between 
symptomatology attributable to the 
service-connected carpal tunnel 
syndrome as opposed to any nonservice-
connected disabilities affecting the 
wrists, hands, fingers, etc.

     a)  The examiner should offer an 
opinion as to what level of severity 
each wrist more nearly approximates 
under Diagnostic Code 8515.  

     b)  The examiner should also offer 
an opinion as to the impact of the 
carpal tunnel disabilities alone on the 
Veteran's employability.  

4.  After completion of the above, the 
RO should review the expanded record 
and determine if higher ratings are 
warranted for the Veteran's bilateral 
carpal tunnel syndrome.  The RO should 
also adjudicate the TDIU issue.  The 
Veteran and her representative should 
then be furnished with an appropriate 
supplemental statement of the case 
addressing the increased rating issues 
and the TDIU issue.  The case should 
then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


